DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Phillip J. Articola (Reg# 38819) on 5/18/2022.

The application has been amended as follows: 
10. (Currently Amended) The display device of claim [[7]]1, further comprising: a protrusion provided at a location where the first and second curved portions meet, the protrusion extending upwards in a direction towards the first and second metal members.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

	Reasons for Allowance
Claims 1-6, 8-11, 13-16, 18-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a display panel configured to be folded including a foldable area; 
a first metal member disposed in a first portion on a bottom surface of the display panel; 
a second metal member disposed in a second portion on the bottom surface of the display panel, the second metal member being spaced apart from the first metal member in a first direction; 
a hinge member overlapping the foldable area on a bottom surface of each of the first metal member and the second metal member, the hinge member including a first curved portion having a first curvature and a second curved portion spaced apart from the first curved portion and having the first curvature; and 
a first blocking member disposed between the bottom surface of the first metal member and the first curved portion of the hinge member, the first blocking member including a first surface having the first curvature, a second surface facing the bottom surface of the first metal member, and a third surface located between the first surface and the second surface; and 
a second blocking member disposed between a bottom surface of the second metal member and the second curved portion of the hinge member, the second blocking member including a fourth surface having the first curvature, a fifth surface facing the bottom surface of the second metal member, and a sixth surface located between the fourth surface and the fifth surface, the second blocking member being spaced apart from the first blocking member in the first direction, 
wherein when the display panel is unfolded, the third surface faces the sixth surface, and an empty space exists between the third surface and the sixth surface.
The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. Specifically the arrangement of the two blocking members as claimed and the configuration of the third surface faces the sixth surface, and an empty space exists between the third surface and the sixth surface when the display is in unfolded configuration, additionally, the position and arrangement of rest of the structure, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts of record are provided in the previous office action. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Additionally the remarks provided on 5/8/2022 regarding the prior arts provided in the previous rejection are found persuasive in light of the amendments provided. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841